DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 July 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 14, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Winn (US2009/0288969 A1) in view of Kupersmit (5,090,614).
Claim 1, Winn discloses a tee-ball bag apparatus (paragraph 0023; figures 1 and 7) comprising:
a pentagonal bottom portion (paragraph 0023 and 0024);
a rear wall (paragraphs 0023 and 0024) extending vertically from the pentagonal bottom portion, the rear wall including an upper end;
first and second side walls (paragraphs 0023 and 0024) extending vertically from the pentagonal bottom portion, the first and second side walls coupled to the rear wall;
first and second forward walls (paragraphs 0023 and 0024) coupled together and extending vertically from the pentagonal bottom portion, the first and second forward walls coupled to the first and second side walls, respectively, the pentagonal bottom portion, the rear wall, the first and second side walls, and the first and second forward walls defining a bag interior;
a removable pentagonal lid (12) coupled to the upper end of the walls, the removable pentagonal lid (12) pivotally coupled to the upper end of the rear wall (paragraph 0034, teaches that the lid may be hingedly attached by one or more hinges 90), the removable pentagonal lid including a lid perimeter and a plurality of flaps hingedly coupled to (paragraph 0034; in paragraph 0025, Winn discloses that the lid 12 may include side flanges, downwardly extending from the lid which in turn may include the one or more locks, snaps or the like as disclosed in paragraph 0034), the flanges extending from the lid perimeter, each of the plurality of flaps configured to be coupled to one of the first side wall, the second side wall, the first forward wall, or the second forward wall.  
Winn discloses the claimed device with the exception of expressly disclosing that each  flaps/flange is capable of being hingedly/pivotably coupled to and extending from the lid.  However, as disclosed by Kupersmit (foldable flap members 41, 42, 43; figures 1, 2, 3 and 9; column 3, lines 9-12) it is known in the art to have the flanges/flaps be hingedly/pivotably connected to the top or bottom cover for a receptacle.  It would have been obvious to one of ordinary skill in the art to have used such foldable cover flaps for Winn’s lid given that Kupersmit teaches such would aid in forming a more versatile cover/lid for a receptacle.
Claim 2, Winn teaches that the removable pentagonal lid is coupled to the upper end of the rear wall using one or more hinges.  Winn discloses the claimed device with the exception of using an alternative attachment means such as a zipper.  The use of attachment means such as hinges, zippers, clips, hook-and-loop etc. are old and well known and obvious to substitute one known attachment for another to achieve the same predictable result of securing the lid to the side wall(s) of the bag.
It is noted that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant has failed to traverse the examiner' s assertion of Official Notice. 

Claims 3 and 4, Winn in paragraph 0025 discloses that the lid may include downwardly extending flaps i.e. flange.  However, Winn does not expressly disclose the manner in which the flange(s) are connected to the lid.  The use of attachment means such as hook-and-loop, and buckles are old and well known and obvious to use to connect the flaps to the lid to achieve the same predictable result of securing the lid via the flaps to the side wall(s) of the bag.
It is noted that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant has failed to traverse the examiner' s assertion of Official Notice.
 
Claim 5, Winn teaches that the lid is removable and pentagonal-shape with plurality of flaps hinged to the planar??? and it is in the size and shape of a typical regulation home plate.  A regulation home plate is 17 inches.  Therefore, the dimensions of the lid with or without the flaps falls within the claimed range.
Claim 6, Winn as modified above further shows the removable pentagonal lid in combination with the plurality of flaps is configured i.e. capable of to be removed and placed on a ground surface for use as a Homeplate reference (paragraph 0023 and 0024). 
Claim 25, Winn shows each of the pentagonal bottom portion, the rear wall, the first and second side walls, and the first and second forward walls are formed from a fabric material (paragraph 0023 which teaches that the carrier in the example of FIG. 1 is formed from plastic or other suitable materials and is essentially a bucket, though with a pentagonal cross-sectional shape.
It is noted that the application as filed describes the fabric as follows:
The rear wall 112, the first and second side walls 114, 116, and the first and second forward walls 118, 120 defining a portion of the exterior surface 126 may be made from a durable ply 1680D/PVC fabric material or the like. The pentagonal bottom portion 110 and the removable pentagonal lid 122 may be externally and/or . 

PVC is a plastic material.  Therefore, it is the examiner’s position that the material disclosed by Winn is equivalent to the claimed PVC material.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of  Souza (7,278,539).
Claims 7 and 8, Winn discloses the claimed device with the exception of the plurality of rigid insert panels, where at least one of the panels is removable.  However, as disclosed by Souza (stiffeners 62; figures 1 and 5; column 2, lines 42-64) it is known in the art to include rigid panels within the walls of a portable sports enclosure.  It would have been obvious to one of ordinary skill in the art to have used such an insert fir Winn’s bag given that Souza teaches such stiffeners give the side walls sufficient stiffness that the carrier can stand by itself.   
	
Claims 9-10, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of  Cash (4,793,532).
Claim 9, Winn discloses in paragraph 0027, that the carrier includes internal compartments to separately store a bat, balls, tee post and other items (not shown). One of ordinary skill in the art understands that the individual internal compartments are somehow secured to the interior of the compartment, whether it be attached to one of the interior walls or to the interior base.  As there are more than one sports equipment, then it would further be understood that each piece of equipment has a designated compartment.  Winn discloses the claimed device with the exception of expressly disclosing the particular structure of the individual compartments, the manner in which the compartments are held within the interior of the carrier and the particular location in which the compartments are attached to the interior of the carrier.  However, as disclosed by Cash (figures 1 and 2), it is known in the art to include slots which extend along a height of the interior wall of a carrier. It would have been obvious to one of ordinary skill in the art to have included such compartments for Winn’s carrier given that Cash teaches such would allow the particular equipment to be kept in an organized fashion during game to allow for quick access when needed.
Claim 10, Winn as modified above in view of Cash further shows the individual compartment (36; figure 2) extend the full length of the interior wall.
Claim 21, Winn as modified in view of cash shows the storage slots are configured i.e. capable of, to define at least two pitch locations when the tee-ball tee is positioned in different ones of the plurality of vertical tee slots (figures 1 and 2).
Claims 22 and 23, Winn as modified in view of cash shows the storage slots are configured i.e. capable of, to include first and second slots, wherein the first slot is associated with a first pitch location and the second slot spaced from the first slot is associated with a second pitch location (see figures 1-2).
Claim 24, Winn as modified in view of cash shows the storage slots are configured i.e. capable of, to include a third slot, wherein the first slot spaced apart from the first and second slots; the third slot associated with a third pitch location and the second slot spaced from the first slot is associated with a second pitch location (see figures 1-2).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of VanKuiken et al (7,255,658) hereinafter (VanKuiken).
Claim 11, Winn discloses the claimed device with the exception of a storage slot being coupled to an exterior surface of the carrier.  However, as disclosed by VanKuiken (tubes 100, 110; figures 5, 9, 10 and 12; column 3, lines 56-67) it is known in the art to couple one or more storage slots on the exterior of a carrier.  It would have been obvious to one of ordinary skill in the art to have included such storage slots for Winn’s carrier given that VanKuiken teaches such slots would be useful for holding tees and bats during use and when stored.
Claim 12, Winn discloses the claimed device with the exception of a storage slot being coupled to an exterior surface of the carrier.  However, as disclosed by VanKuiken (tubes 100, 110; figures 5, 9, 10 and 12; column 3, lines 56-67) it is known in the art to couple one or more storage slots on the exterior of a carrier.  It would have been obvious to one of ordinary skill in the art to have included such storage slots for Winn’s carrier given that VanKuiken teaches such slots would be useful for holding tees and bats during use and when stored.
Claim 13, Winn as modified in view of VanKuiken shows the storage slots (figure 9) include vertical slits (102, 112) so that the diameter of a tube may expand to accommodate different diameter bats or tees.  Winn discloses the claimed device with the exception of the shape of the slots and the slits formed in the slots including a zipper.  It has been held that a change in shape and/or form is generally recognized as a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape of the slot and the inclusion of an upper zipper was significant. In re Dailey, 149 USPQ 47 (CCPA 1976). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of  Buck et al (US2017,021,5557 A1) hereinafter (Buck).
Claim 14, Winn shows the bag may include different types of handles.  Winn discloses the claimed device with the exception of the handles being a pair of backpack straps.  However, as disclosed by Buck (mounting members 132a, 132b; figure 2 of the Buck reference; paragraph 0036) it is known in the art to include backpack straps for a sports container.  It would have been obvious to one of ordinary skill in the art to have used such straps for Winn’s carrier given that Buck teaches such is a convenient way to carry sports equipment.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
09 November 2022